[Cite as G.S. v. M.L., 2018-Ohio-4088.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



GEORGE S.                                          JUDGES:
                                                   Hon. John W. Wise, P. J.
        Plaintiff-Appellee                         Hon. W. Scott Gwin, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 18 CA 0020
MEGAN L.

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of Common
                                               Pleas, Domestic Relations Division, Case
                                               No. 13 DR 00389 DF


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         October 4, 2018



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

ADAM K. VERNAU                                 EUGENE B. LEWIS
VERNAU LAW LLC                                 ANN J. HANCOCK
1288 Brittany Hills Drive                      TAFT, STETTINIUS & HOLLISTER
Newark, Ohio 43055                             65 East State Street, Suite 1000
                                               Columbus, Ohio 43215
Licking County, Case No. 18 CA 0020                                                            2

Wise, John, P. J.

       {¶1}   Appellant Megan L. appeals the decision of the Licking County Court of

Common Pleas, Domestic Relations Division, which re-allocated parental rights and

responsibilities in favor of Appellee George S., the father of the parties’ four-year-old son.

The relevant facts leading to this appeal are as follows.

       {¶2}   Appellant (mother) and appellee (father) are the parents of B.L., born in

September 2012. The parties were never married. For the first year of the child’s life,

appellee informally exercised limited parenting time. However, on April 3, 2013, appellee

filed a complaint in the trial court for the allocation of parental rights and responsibilities.

       {¶3}   On June 5, 2013, the parties resolved the matter by filing an agreed shared

parenting plan, which was approved by the trial court on June 10, 2013.1 The parties

operated under said plan for over three years without additional court involvement.

       {¶4}   However, in November 2016, four-year-old B.L. made allegations to

appellant and appellant’s mother that appellee and his girlfriend had touched his genital

areas in an inappropriate manner. On November 26, 2016, appellant contacted law

enforcement. B.L. also reported being touched to the mother of one of his child friends.

       {¶5}   Trudy Gabbard, an intake specialist at the Licking County Department of

Job and Family Services, and Detective Mark Brown of the Licking County Sheriff’s Office

were assigned to investigate. According to appellant, Gabbard recommended a

temporary cessation of appellee’s exercise of parenting time during the investigation,

which was closed on December 20, 2016 upon a finding of “unsubstantiated.”




1  We note the parties’ shared parenting plan was not a pure 50/50 arrangement.
Appellant had the majority of the parenting time under said plan.
Licking County, Case No. 18 CA 0020                                                         3


        {¶6}   On December 14, 2016, appellee filed a motion seeking a finding of

contempt against appellant, essentially alleging appellant had denied him parenting time

on December 1, 5, and 6, 2016.

        {¶7}   On the next day, December 15, 2016, appellant filed a “motion for ex parte

custody,” which was granted forthwith via a magistrate's order. In late December,

appellant coordinated a visit with appellee and the child’s half-siblings, after which the

child appeared purportedly "frightened."

        {¶8}   A hearing was conducted before a magistrate on January 10, 2017. Ms.

Gabbard of LCDJFS testified that the agency found the child's allegations to be

"unsubstantiated" and thus closed the case on December 20, 2016. Based upon the lack

of further information, the seriousness of the allegations, and the child's aforesaid reaction

at the recent visit with appellee, the magistrate modified the ex parte order to include a

stepped-up schedule for appellee’s visitation, but with all parenting time to be supervised

and prohibiting overnight stays.

        {¶9}   Attorney Laurie Wells was subsequently appointed as the guardian ad litem

by judgment entry filed on January 23, 2017.

        {¶10} On March 16, 2017, appellee filed a motion for termination of the shared

parenting plan and an order designating him as the residential parent, alleging change in

circumstances.

        {¶11} The GAL issued a written report on July 31, 2017. She recommended

granting custody to appellee-father.

        {¶12} The case proceeded to a two-day evidentiary hearing on August 2 and 3,

2017.
Licking County, Case No. 18 CA 0020                                                      4


       {¶13} On September 29, 2017, the magistrate issued a decision recommending

the granting of appellee’s motion for custody, designating him the sole legal custodian

and residential parent of B.L.

       {¶14} On October 12, 2017, the trial court granted appellant an extension of time

to file her objections to the decision of the magistrate, pending the preparation of a

transcript.

       {¶15} On December 18, 2017, appellant filed her delayed objections to the

magistrate's decision of September 29, 2017. Appellee filed a memorandum contra on

December 27, 2017.

       {¶16} On February 5, 2018, the trial court issued a fifteen-page opinion, overruling

appellant’s objections regarding the parental rights and contempt finding, and a judgment

entry on February 6, 2018, entering its opinion. However, it found merit in appellant’s

objection relating to her income for child support purposes and returned that issue to the

magistrate for supplemental hearing.

       {¶17} The trial court then issued a final judgment entry, terminating the shared

parenting plan and designating appellee-father the sole residential parent and legal

custodian of B.L. The court further awarded appellant-mother parenting time in

accordance with the court’s Local Rule 19.

       {¶18} On the date of the supplemental hearing, the parties reached an agreement

regarding the outstanding child support issue. This resolved the final issue in the

proceeding.

       {¶19} Appellant filed a notice of appeal on March 7, 2018. She herein raises the

following five Assignments of Error:
Licking County, Case No. 18 CA 0020                                 5


      {¶20} “I. THE TRIAL COURT ERRED, AND ABUSED ITS DISCRETION, IN

ADOPTING THE MAGISTRATE'S DECISION TERMINATING SHARED PARENTING

UNDER THE PRIOR DECREE, AWARDING SOLE CUSTODY TO FATHER AND

DESIGNATING HIM AS THE RESIDENTIAL PARENT, WHEN THE EVIDENCE IS

INSUFFICIENT TO OVERCOME THE STATUTORY PRESUMPTION THAT THE

EXISTING CUSTODY ARRANGEMENT IS IN THE CHILD'S BEST INTEREST.

      {¶21} “II. THE TRIAL COURT ERRED, AND ABUSED ITS DISCRETION, IN

ADOPTING THE MAGISTRATE'S DECISION TERMINATING SHARED PARENTING

UNDER THE PRIOR DECREE, AWARDING SOLE CUSTODY TO FATHER AND

DESIGNATING HIM RESIDENTIAL PARENT WHEN THE ONLY SUFFICIENT CHANGE

IN THE PARTIES' CIRCUMSTANCES RELATES TO FATHER'S CIRCUMSTANCES.

      {¶22} “III. THE TRIAL COURT ERRED, AND ABUSED ITS DISCRETION, IN

ADOPTING THE MAGISTRATE'S DECISION TERMINATING SHARED PARENTING

UNDER THE PRIOR DECREE, AWARDING SOLE CUSTODY TO FATHER AND

DESIGNATING HIM AS THE RESIDENTAL [SIC] PARENT OF THE CHILD BECAUSE

THE MODIFICATION IS NOT IN THE CHILD'S BEST INTEREST.

      {¶23} “IV. THE TRIAL COURT COMMITTED A PLAIN AND REVERSIBLE

ERROR BY FAILING TO CONDUCT THE THIRD STATUTORY TEST UNDER R.C.

3109.04 BALANCING THE HARMS VERSUS THE ADVANTAGES OF CHANGING THE

CHILD'S ENVIRONMENT.

      {¶24} “V. THE TRIAL COURT ERRED, AND ABUSED ITS DISCRETION, IN

FINDING MOTHER DENIED FATHER'S PARENTING TIME AND CONSIDERING THE

ALLEGED DENIAL UNDER TWO OF THE STATUTORY TESTS IN ADDITION TO THE
Licking County, Case No. 18 CA 0020                                                           6


CONTEMPT WHEN SUCH DENIAL WAS JUSTIFIED BY THE EXTRAORDINARY

CIRCUMSTANCES PRESENTED.”

                                                I., III.

       {¶25} In her First and Third Assignments of Error, appellant-mother contends the

trial court erred or abused its discretion in terminating the parties’ shared parenting

arrangement and finding that allocation of custody to appellee-father would be in the best

interest of the child, B.L. We disagree.

       {¶26} Our review of a trial court's decision allocating parental rights and

responsibilities is under an abuse of discretion standard. Miller v. Miller (1988), 37 Ohio

St.3d 71, 74, 523 N.E.2d 846. Furthermore, because custody issues are some of the most

difficult and agonizing decisions a trial judge must make, he or she must have wide

latitude in considering all the evidence. Girdlestone v. Girdlestone, 5th Dist. Stark No.

2016 CA 00019, 2016–Ohio–8073, ¶ 12, citing Davis v. Flickinger (1997), 77 Ohio St. 3d
415, 418, 674 N.E.2d 1159. Similarly, when making its determinations in custody or

visitation cases, the trial court, as the trier of fact, must be given wide latitude to consider

all issues. Heckel v. Heckel, 12th Dist. Butler No. CA99–12–214, 2000 WL 1279171.

Ultimately, parental rights and responsibilities are to be allocated based upon the

paramount consideration of the best interest of the child. Trent v. Trent, 12th Dist. Preble

No. CA 98–09–014, 1999 WL 298073.

       {¶27} We first turn to R.C. 3109.04(E)(1)(a), which states as follows:

              The court shall not modify a prior decree allocating parental rights

       and responsibilities for the care of children unless it finds, based on facts

       that have arisen since the prior decree or that were unknown to the court at
Licking County, Case No. 18 CA 0020                                                     7


      the time of the prior decree, that a change has occurred in the

      circumstances of the child, the child's residential parent, or either of the

      parents subject to a shared parenting decree, and that the modification is

      necessary to serve the best interest of the child. In applying these

      standards, the court shall retain the residential parent designated by the

      prior decree or the prior shared parenting decree, unless a modification is

      in the best interest of the child and one of the following applies:

             (i)     The residential parent agrees to a change in the residential

       parent or both parents under a shared parenting decree agree to a change

       in the designation of residential parent.

             (ii)    The child, with the consent of the residential parent or of both

       parents under a shared parenting decree, has been integrated into the

       family of the person seeking to become the residential parent.

             (iii)   The harm likely to be caused by a change of environment is

       outweighed by the advantages of the change of environment to the child.

      {¶28} In R.C. 3109.04(E)(1)(a), the General Assembly has created a rebuttable

presumption that retaining the residential parent designated by the prior decree is in the

child's best interest. Combes v. Combes, 5th Dist. Morrow No. 14CA007, 2015-Ohio-584,

¶ 20, citing Meyer v. Anderson, 2nd Dist. Miami No. 96CA32, 1997 WL 189383.

      {¶29} Furthermore, R.C. 3109.04(E)(2)(c) states, in pertinent part:

             The court may terminate a prior final shared parenting decree that

      includes a shared parenting plan approved under division (D)(1)(a)(i) of this

      section upon the request of one or both of the parents or whenever it
Licking County, Case No. 18 CA 0020                                                      8


      determines that shared parenting is not in the best interest of the children.

      The court may terminate a prior final shared parenting decree that includes

      a shared parenting plan approved under division (D)(1)(a)(ii) or (iii) of this

      section if it determines, upon its own motion or upon the request of one or

      both parents, that shared parenting is not in the best interest of the children.

      ***.

      {¶30} Also, because the instant case poses the question of whether shared

parenting should have been maintained, we note R.C. 3109.04(F)(2) states:

             In determining whether shared parenting is in the best interest of the

      children, the court shall consider all relevant factors, including, but not

      limited to, the factors enumerated in division (F)(1) of this section, the

      factors enumerated in section 3119.23 of the Revised Code, and all of the

      following factors:

             (a)    The ability of the parents to cooperate and make decisions

       jointly, with respect to the children;

             (b)    The ability of each parent to encourage the sharing of love,

       affection, and contact between the child and the other parent;

             (c)    Any history of, or potential for, child abuse, spouse abuse,

       other domestic violence, or parental kidnapping by either parent;

             (d)    The geographic proximity of the parents to each other, as the

       proximity relates to the practical considerations of shared parenting;

             (e)    The recommendation of the guardian ad litem of the child, if

       the child has a guardian ad litem.
Licking County, Case No. 18 CA 0020                                                     9


      {¶31} Finally, R.C. 3109.04(F)(1) mandates as follows:

             In determining the best interest of a child pursuant to this section,

      whether on an original decree allocating parental rights and responsibilities

      for the care of children or a modification of a decree allocating those rights

      and responsibilities, the court shall consider all relevant factors, including,

      but not limited to:

             (a)     The wishes of the child's parents regarding the child's care;

             (b)     If the court has interviewed the child in chambers pursuant to

       division (B) of this section regarding the child's wishes and concerns as to

       the allocation of parental rights and responsibilities concerning the child,

       the wishes and concerns of the child, as expressed to the court;

             (c)     The child's interaction and interrelationship with the child's

       parents, siblings, and any other person who may significantly affect the

       child's best interest;

             (d)     The child's adjustment to the child's home, school, and

       community;

             (e)     The mental and physical health of all persons involved in the

       situation;

             (f)     The parent more likely to honor and facilitate court-approved

       parenting time rights or visitation and companionship rights;

             (g)     Whether either parent has failed to make all child support

       payments, including all arrearages, that are required of that parent

       pursuant to a child support order under which that parent is an obligor;
Licking County, Case No. 18 CA 0020                                                    10


                (h)   Whether either parent or any member of the household of

       either parent previously has been convicted of or pleaded guilty to any

       criminal offense involving any act that resulted in a child being an abused

       child or a neglected child; whether either parent, in a case in which a child

       has been adjudicated an abused child or a neglected child, previously has

       been determined to be the perpetrator of the abusive or neglectful act that

       is the basis of an adjudication; whether either parent or any member of the

       household of either parent previously has been convicted of or pleaded

       guilty to a violation of section 2919.25 of the Revised Code or a sexually

       oriented offense involving a victim who at the time of the commission of the

       offense was a member of the family or household that is the subject of the

       current proceeding; whether either parent or any member of the household

       of either parent previously has been convicted of or pleaded guilty to any

       offense involving a victim who at the time of the commission of the offense

       was a member of the family or household that is the subject of the current

       proceeding and caused physical harm to the victim in the commission of

       the offense; and whether there is reason to believe that either parent has

       acted in a manner resulting in a child being an abused child or a neglected

       child;

                (i)   Whether the residential parent or one of the parents subject

       to a shared parenting decree has continuously and willfully denied the

       other parent's right to parenting time in accordance with an order of the

       court;
Licking County, Case No. 18 CA 0020                                                       11


              (j)      Whether either parent has established a residence, or is

        planning to establish a residence, outside this state.

       {¶32} There is no requirement that a trial court separately address each best

interest factor enumerated in R.C. 3109.04. See In re Henthorn, Belmont App. No. 00–

BA–37, 2001–Ohio–3459. Absent evidence to the contrary, an appellate court will

presume the trial court considered all of the relevant factors listed in R.C. 3109.04(F)(1).

Id., citing Evans v. Evans (1995), 106 Ohio App. 3d 673, 677, 666 N.E.2d 1176.

       {¶33} The magistrate heard from a number of witnesses at the evidentiary hearing

in this matter. Appellee presented his own testimony and that of his girlfriend, the child’s

paternal grandmother, and his girlfriend's former sister-in-law. He also called Ms.

Gabbard of LCDJFS and Detective Brown. Appellant presented her own testimony and

that of the child’s maternal grandmother, as well as five of appellant’s acquaintances,

some of whom have children that are the child's friends.

       {¶34} As previously indicated, the allegations of potential sexual abuse of B.L.

were investigated by Detective Mark Brown of the Licking County Sheriff's Office and

Trudy Gabbard of Licking County Department of Job and Family Services. The magistrate

heard evidence that the two investigators had jointly determined there was no evidence

to substantiate the allegations, and they had no concerns for the child's safety in the care

of appellee-father. Among other things, Brown and Gabbard investigated appellant’s

claim that the child had told her about events in appellee’s attic. They determined that this

was effectively impossible based upon the description of the events, the layout of

appellee’s house, and the apparently unused and sealed-up access door to the attic. See

Tr. at 13-14, 25-26.
Licking County, Case No. 18 CA 0020                                                       12


       {¶35} The magistrate also determined that appellee’s girlfriend appeared to be a

positive influence in the child’s life, and the child was well-adjusted to both appellant and

appellee’s homes. The evidence indicated that both parties have a close bond with B.L.,

but appellee also has three teenage sons from a prior relationship that have a loving

relationship with their half-brother. The magistrate further found that while appellant was

in good physical health, “there are concerns as to [her] mental health.” Decision at 4. She

also found that appellant “has appeared throughout the proceedings to be emotionally

erratic ***.” Id.2 Appellant’s actions were found to have caused “trauma and stress to the

child” and that appellant had “possibly plant[ed] suggestions of abuse in the child ***.” Id.

at 6. The magistrate also referenced appellant’s incidents of interference with visitation

(see R.C. 3109.04(F)(1)(i), supra).

       {¶36} As indicated in our recitation of the facts and case, the GAL, Attorney Wells,

recommended that shared parenting be supplanted with custody to appellee. She testified

among other things that she always takes sexual abuse allegations seriously, and she

refuted appellant’s claims of lack of communication by producing a record of extensive

emails that she had exchanged with appellant. See Tr. at 37-38. One of the chief bases

of her recommendation was that appellee would much more likely facilitate both parents

maintaining a relationship with B.L. than would appellant. Tr. at 47.

       {¶37} In the trial court’s consideration of whether shared parenting should be

maintained, the evidence indicated that the parties were no longer able to consistently




2  Appellant conceded in her testimony that she was commencing therapy to assist in her
communication issues and had also been working with a pastor at her church. Tr. at 140-
141. She also conceded that the parenting time exchanges have been “pretty bad.” Tr.
at 147.
Licking County, Case No. 18 CA 0020                                                        13

make joint decisions regarding the child. See R.C. 3109.04(F)(2). In the same vein as the

GAL, the magistrate expressed concerns that appellant, although a loving parent, would

continue to try to distance the child from appellee, but that appellee would be more likely

to assist the child in having a close relationship with both parents. Decision at 8.

       {¶38} We emphasize that in proceedings involving the custody and welfare of

children, the power of the trial court to exercise discretion is peculiarly important. See

Thompson v. Thompson (1987), 31 Ohio App. 3d 254, 258, 511 N.E.2d 412, citing Trickey

v. Trickey (1952), 158 Ohio St. 9, 13, 106 N.E.2d 772. Under the present circumstances,

upon review, we find the magistrate and judge duly considered the statutory “best interest”

factors, and the court’s decision in the present dispute does not constitute an abuse of

discretion or compel us to attempt to substitute our judgment.

       {¶39} Appellant’s First and Third Assignments of Error are overruled.

                                                 II.

       {¶40} In her Second Assignment of Error, appellant contends the trial court erred

or abused its discretion in its reallocation of parental rights and responsibilities, alleging

there was an insufficient demonstration of change in circumstances. We disagree.

       {¶41} We again turn to R.C. 3109.04(E)(1)(a), which states in pertinent part as

follows:

              The court shall not modify a prior decree allocating parental rights

       and responsibilities for the care of children unless it finds, based on facts

       that have arisen since the prior decree or that were unknown to the court at

       the time of the prior decree, that a change has occurred in the

       circumstances of the child, the child's residential parent, or either of the
Licking County, Case No. 18 CA 0020                                                        14

       parents subject to a shared parenting decree, and that the modification is

       necessary to serve the best interest of the child. ***.

       {¶42} (Emphasis added).

       {¶43} The aforesaid “change in circumstances” requirement is intended in part to

provide some stability to the custodial status of the children, even if the nonresidential

parent shows that he or she can provide a better environment. See Hobbs v. Hobbs, 36
N.E.3d 665, 2015-Ohio-1963, ¶ 54 (4th Dist.).

       {¶44} Although there is not unanimity among the various appellate districts in Ohio

on the issue, this Court has taken the position that a trial court must consider the threshold

question of “change of circumstances,” as well as “best interest,” in deciding a shared

parenting termination issue. See, e.g., Brocklehurst v. Duncan, 5th Dist. Muskingum No.

CT10–0026, 2010–Ohio–5978, ¶ 19; Oliver v. Arras, 5th Dist. Tuscarawas No. 2001 AP

11 0105, 2002–Ohio–1590.

       {¶45} As an initial matter, we note appellant’s motion of December 15, 2016

requests inter alia that she be named B.L’s temporary legal custodian and residential

parent. The judgment entry granting custody to appellee based on his motion to reallocate

was issued more than a year later. While we recognize that a temporary order entered in

an allocation proceeding is not subject to the same statutory requirements as a

permanent one (see Loewen v. Newsome, 9th Dist. Summit No. 26960, 2014-Ohio-5786,

¶ 16), and although the appellant’s aforesaid motion makes no assertion of change in

circumstances, it appears rather inconsistent to this Court for appellant to have initiated

this long round of custody litigation, and then simultaneously advance the claim that no

change in circumstances existed in the first place.
Licking County, Case No. 18 CA 0020                                                     15


       {¶46} In any event, in its decision in response to appellant’s objections to the

decision of the magistrate, the trial court cogently set forth the following:

              Several reasons were listed in the Magistrate's decision to satisfy the

       aforementioned definition of a change in circumstances. The Magistrate

       found that the Defendant [Appellant] is committing acts which can be

       characterized as parental alienation, denying the Plaintiff court ordered

       visitation and overall failing to work with the Plaintiff such that shared

       parenting was no longer ‘workable.’ Further, a review of the record lends

       support to the reasons cited by the Magistrate.

       {¶47} Judgment Entry at 3.

       {¶48} The court then discussed the investigation that had been conducted by the

detective, the LCDJFS caseworker, and the guardian ad litem, all of whom “found

insufficient evidence to show that the purported abuse had occurred.” Id. at 3-4.

       {¶49} The Court then added the following:

              Further, there was testimony that the Defendant [Appellant] was

       often late dropping off the child, was less than cordial with the Plaintiff

       [Appellee] and may have been following him on occasions (Tr. 47-51, 92-

       98, 150-151). Additionally, there was testimony that the Defendant had

       denied the Plaintiff parenting time on several occasions (Tr. 78-82, 89-90).

       Further, there was testimony that the parties were unable to communicate

       over issues involving the child (Tr. 99-100, 113, 147 / TTr. 49, 59). Finally,

       the Guardian ad litem found that the Defendant gets upset with the Plaintiff

       and expresses those emotions in the presence of the child (TTr. 44).
Licking County, Case No. 18 CA 0020                                                    16


              It was not error to find that a substantial change of circumstances

       had occurred.

       {¶50} Id. at 4.

       {¶51} Upon review, we find no reversible error in the trial court’s reasoning under

these circumstances concerning the issue of change in circumstances under R.C.

3109.04(E)(1)(a).

       {¶52} Appellant’s Second Assignment of Error is overruled.

                                                 IV.

       {¶53} In her Fourth Assignment of Error, appellant contends the trial court erred

in regard to the “harm/advantage” weighing requirement of R.C. 3109.04(E)(1)(a)(iii) in

its reallocation of parental rights and responsibilities concerning the child.

       {¶54} The pertinent statute, R.C. 3109.04(E)(1)(a), states as follows:

              The court shall not modify a prior decree allocating parental rights

       and responsibilities for the care of children unless it finds, based on facts

       that have arisen since the prior decree or that were unknown to the court at

       the time of the prior decree, that a change has occurred in the

       circumstances of the child, the child's residential parent, or either of the

       parents subject to a shared parenting decree, and that the modification is

       necessary to serve the best interest of the child. In applying these

       standards, the court shall retain the residential parent designated by the

       prior decree or the prior shared parenting decree, unless a modification is

       in the best interest of the child and one of the following applies:
Licking County, Case No. 18 CA 0020                                                       17


              (i)     The residential parent agrees to a change in the residential

       parent or both parents under a shared parenting decree agree to a change

       in the designation of residential parent.

              (ii)    The child, with the consent of the residential parent or of both

       parents under a shared parenting decree, has been integrated into the

       family of the person seeking to become the residential parent.

              (iii)   The harm likely to be caused by a change of environment is

       outweighed by the advantages of the change of environment to the child.

       {¶55} Thus, “[i]n addition to the issues of ‘change in circumstances’ and whether

a shared parenting modification is in the best interest of the child, a trial court must also

consider whether the harm that will result from the change will be outweighed by the

resultant benefits, pursuant to R.C. 3109.04(E)(1)(a)(iii).” Girdlestone, supra, at ¶ 40,

citing Oliver v. Arras, 5th Dist. Tuscarawas No. 2001 AP 11 0105, 2002–Ohio–1590.

However, R.C. 3109.04(E)(1)(a)(iii) does not require a trial court “to cast the whole of its

reflection on the case into words.” Riegel v. Bowman, 5th Dist. Delaware No. 17 CAF 01

0006, 2017-Ohio-7388, ¶ 33, quoting Meyer v. Anderson, 2nd Dist. Miami No. 96CA32,

1997 WL 189383.

       {¶56} We note that in appellant’s Civ.R. 53 objections, filed December 18, 2017,

she argued that the magistrate had failed to fully articulate the changes in circumstances,

that no substantial change of circumstances had occurred, that it was not in the child's

best interest to terminate the shared parenting plan and designate appellee as the

residential parent, and that she should not be held in contempt for interfering with

appellee’s parenting time. She also objected to the magistrate's computation of child
Licking County, Case No. 18 CA 0020                                                        18


support and the allocation of the tax exemption. However, no objection was presented on

the specific issue of harm/advantage weighing. We have emphasized that while there

may be “room for some overlap” between the consideration of the best factors of R.C.

3109.04(F)(1) and the harm/advantage analysis of R.C. 3109.04(E)(1)(a)(iii), they are

separate questions. Riegel v. Bowman, supra, at ¶ 36.

       {¶57} Pursuant to Civ.R. 53, objections to a magistrate's decision must be

specific. Stephens v. Bertin, 5th Dist. Stark No. 2006 CA 00052, 2006-Ohio-6401, ¶ 25.

Furthermore, Civ.R. 53(D)(3)(b)(iv) provides that except for a claim of plain error, a party

shall not assign as error on appeal the trial court's adoption of any factual finding or legal

conclusion “unless the party has objected to that finding or conclusion * * *.”

       {¶58} In the case sub judice, the magistrate made the “harm/advantage” finding

required by R.C. 3109.04(E)(1)(a)(iii), and her overall decision was adopted by the trial

court on February 5, 2018, with the exception of the issue of certain income for child

support computation purposes. Under the circumstances presented, we find the

arguments set forth in the present assigned error to be waived on appeal, and we find no

justification for invoking the plain error rule.

       {¶59} Appellant’s Fourth Assignment of Error is therefore overruled.

                                                   V.

       {¶60} In her Fifth Assignment of Error, appellant contends the trial court erred or

abused its discretion in finding her in contempt for interference with visitation and relying

on the visitation issue in its “best interest” assessment. We disagree.

       {¶61} “The purpose of contempt proceedings is to secure the dignity of the courts

and the uninterrupted and unimpeded administration of justice.” Windham Bank v.
Licking County, Case No. 18 CA 0020                                                        19

Tomaszczyk (1971), 27 Ohio St. 2d 55, 271 N.E.2d 815, paragraph two of the syllabus.

Our standard of review regarding a finding of contempt is limited to a determination of

whether the trial court abused its discretion. Wadian v. Wadian, 5th Dist. Stark No.

2007CA00125, 2008-Ohio-5009, 2008 WL 4394730, ¶ 12, citing In re Mittas, 5th Dist.

Stark No. 1994 CA 00053, 1994 WL 477799. Interference with visitation is typically

redressed in family courts via civil contempt. See, e.g., Montgomery v. Montgomery, 4th

Dist. Scioto Nos. 03CA2923, 03CA2925, 2004-Ohio-6926, 2004 WL 2940915, ¶ 13, citing

Mascorro v. Mascorro, 2nd Dist. Montgomery No. 17945, 2000 WL 731751. “As an

appellate court, we must be cognizant that a domestic relations court is often tasked with

providing a forum for peaceable redress of disputes in the complex realm of post-decree

litigation * * *.” Murphy v. Murphy, 5th Dist. Tuscarawas No. 2014 AP 01 0002, 2014-

Ohio-4020, 2014 WL 4627809, ¶ 32. The authority and proper functioning of the court is

the primary interest involved in a contempt proceeding and, as such, great reliance should

be placed upon the discretion of the trial court. Rooney v. Rooney, 5th Dist. Stark No.

2014CA00165, 2015-Ohio-1852, 2015 WL 2255201, ¶ 15 (additional citations omitted).

       {¶62} The magistrate found that appellant denied appellee his parenting time in

violation of court orders for approximately three weeks - from approximately the fourth

week of November through the second week of December 2016, and again on or about

January 12, 2017. While appellant was apparently under the impression that she could,

without court approval, rely on the alleged recommendation from LCDJFS to cease

visitation while the investigation ensued, we nonetheless hold the trial court could have

properly found, within its discretion, that appellant's actions involving appellee’s parenting

time during the period in question constituted a form of disrespect or obstruction toward
Licking County, Case No. 18 CA 0020                                                       20

the court's functioning so as to warrant a contempt finding. See Windham Bank, supra,

paragraph one of the syllabus. We therefore affirm the contempt finding and additionally

find no reversible error in the magistrate’s reference to this issue in determining the “best

interests” issue.

       {¶63} Appellant’s Fifth Assignment of Error is overruled.

       {¶64} For the reasons stated in the foregoing, the decision of the Court of

Common Pleas, Domestic Relations Division, Licking County, Ohio, is hereby affirmed.


By: Wise, John, P. J.

Gwin, J., and

Wise, Earle, J., concur.


.

JWW/d 0914